DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a task of predicting tubes” at line 13.  It is unclear what this means as this does not what aspect of the tubes are being predicting.  For example, the task could be directed to predicting the shape of the tube, the position of the tube, the type of tube, etc.  Further clarification is required.
Dependent claims 10-13 do not clarify what the predicted tubes are and thusly are unclear for similar reasons.
Furthermore, claim 13 recites “the request image” in line 2.  There is insufficient antecedent basis for this in claim 9, from which claim 13 depends.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Geva et al. (US 2018/0047158) and Jin et al. (US 2021/0052918).
Geva et al. discloses a pneumothorax detection method performed by a computing device, comprising: 
obtaining predicted pneumothorax information for an input image, from a pneumothorax prediction model trained to predict pneumothorax by using training images tagged with determination labels (“Reference is also made to FIG. 3, which is a system 200 for executing classifier for detection or estimation of a pneumothorax abnormality in a CXR image, for instance by implementing the process depicted in FIG. 2, according to some embodiments of the present invention. The system 200 includes processor(s) for executing a code, referred to herein as a detection module 313, implementing a classifier for performing the localized texture analysis process for detection or estimation of a pneumothorax abnormality in a CXR image, for instance a CXR image captured using a CXR imaging unit 307” at paragraph 0044, line 1); and 
determining a pneumothorax presence region among left and right regions of a patient by using the predicted pneumothorax information (“For example, FIGS. 4F and 4G are pairs of images, the first shows how a local abnormality analysis of a normal chest creates an output map and the second shows how a local abnormality analysis of an abnormal chest creates another output map. The air accumulation regions are marked by blue lines. The map values correspond to the estimated probability of abnormality in each pixel” at paragraph 0051, line 1). 
Geva et al. does not explicitly disclose a predicted spinal baseline for the input image tagged with left and right determination labels wherein the left and right determination labels include region information separated based on the spinal baseline of each training image.
Jin et al. teaches a method in the same field of endeavor of medical image segmentation, comprising:
obtaining a predicted spinal baseline for the input image tagged with left and right determination labels (“The hearts area, the lungs area, and the spinal cords area in the RTCT images are distinguished by different labels. For example, a label “0” represents background, a label “1” represents esophageal area, a label “2” a label “2” represents the hearts area, a label “3” represents the spinal cords area, a label “4” represents left lungs area, and a label “5” represents right lungs area” at paragraph 0067); 
wherein the left and right determination labels include region information separated based on the spinal baseline of each training image (though not explicit, it is known that the location of the spine bisects the areas between left and right lungs and therefore would be an appropriate landmark to determining the separation of the lung areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the region labeling as taught by Jin et al. in training the system of Geva et al. as a way to further localize the pneumothorax by specifying which lung it is located in.


Allowable Subject Matter

Claims 1-6 and 14-16 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  while there is a recognized relationship between pneumothorax position and chest tube position, there is no suggestion in the prior art to obtain the prediction position of a chest tube relative to the position of a predicted pneumothorax as required by claims 1 and 9; the prior art further does not teach or disclose classifying the input image as an emergency pneumothorax when the pneumothorax presence region is the first region, and the tube presence region is the second region or the tube presence region does not exist among the left and right regions of the patient as required by claim 8; the prior art further does not teach or disclose determining whether the requested image indicates an emergency by comparing regions in which the predicted pneumothorax information and the predicted tube information exist among the two region as required by claim 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662